In the Missouri Court of Appeals
              Eastern District
APRIL 5, 2016


THE FOLLOWING CASES WERE AFFIRMED IN ACCORDANCE WITH RULE
84.16(b) OR RULE 30.25(b).


1.   ED102769    STATE OF MISSOURI, RES V JOSEPH BARBER, APP

2.   ED102933 PAMELA RAMSEY, APP V STATE OF MISSOURI, RES

3.   ED103152 R.G. ROSS CONSTRUCTION, APP V G.J. GREWE, ETAL
     RES

4.   ED103187 MARCIA GARLAND, APP V AFT ST. LOUIS LOCAL 420, RES

5.   ED103203 STEVEN GLAZER, APP V CITY OF CHESTERFIELD, RES




CORRECTION(S):

1.   ED102182 MICHAEL M. PENNELL, APP V STATE OF MISSOURI, RES